Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-2-21 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the recited device is considered to be an abstract idea under prong 1 of step 2a of the 2019 PEG as lacking any structure and only reciting mental steps. The “device” could be simply a set of instructions for operating an actual stimulator. Thus prong 2 is not satisfied. The instructions may be read as simply I/O instructions for a conventional computer that is capable of actually performing the receiving, detecting, stimulating and sending when connected to components that actually perform these functions.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim(s) 14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Whitehurst et al USPN 7,440,806. Whitehurst teaches microstimulators that can stimulate tissue, detect body signals, receive information and transmit information. In some embodiments a single SCU can provide for sensing, stimulation, receiving programming/controls and for sending control signals back to other sources of stimulation for adjustment. See figure 7 with stimulation means 160 (172 172’) sensing means 270, receiving means 262 (265, 267) for receiving control communications and transmitting means forming a closed looped feedback signal 266. See column 21 lines 60 to column 22. Thus each of the functions of claim 14 can be performed by device 160. Applicant’s claims also contain statements of intended use as to the implantation sites of various components, however these are given no patentable weight. The SCU device is capable of receiving control signals indicative of tissue condition around 160’ via an external controller, the stimulation provided by stimulator 160 can be downstream of damaged tissue as well as the detected signals and control signals 266 may be sent out regardless of the location of a potential reception device. The origin of the received signals as well as the destination of the sent control signals are recited as intended use and thus offer no structural distinction.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

 	Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,029,101. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely recite the same structure and methods in a broader scope than the patented claims. Removing limitations from patented claims is obvious to one of any skill in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941.  The examiner can normally be reached on Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARK BOCKELMAN/Primary Examiner, Art Unit 3792